Extended Opinion of the Court by
Chief Justice Hobson.
Under -the- evidence- -as now presented the court will instruct the jury that if -the four feet space -outside of Sarah. E. -Smith’s- fence- -had been 1-eft outside -of her -enclosure for a sidewalk, and was in fact so used as a public -sidewalk, that it was by such use practically a part o-f the avenue, then it was incumbent on th-e defendant in placing its guy wire to use -ordinary care that -the way should he r-easonaibly .safe for'the- public use, and if it failed -to use such care, and by reason thereof the plaintiff was injured, they should find for him, unless he failed to -ex-erci-s-e -ordinary care for -hi-s .own safety, and -but -f-o-r -such failnre would not have been injured. Otherwise the jury -should find for the defendant.
In Johnson v. Paducah Lumber Co., 122 Ky., 369, the property was private -and not nsed by th-e public. The other -cases relied on for appellee- are -similar or turn on other principles.
When the case was before u-s we went carefully over tbe -authorities, -and indicated those that seemed to us to -control. It would serve no good end to extend this response by going -over the matter again. The mass of work before us do-eis not permit this-.
*206The opinion is extended as above indicated. Raines v. East Tennessee Telephone Company, 150 Ky., 670.